‫کميسيون فرصت ھای برابر شغلی )‪(EEOC‬‬
‫و‬
‫دفتر حقوق مدنی وزارت دادگستری‪ ،‬دفتر مشاوره ويژه برای بی عدالتی ھای‬
‫شغلی مرتبط با مھاجرت )‪(OSC‬‬
‫می دانيد به کجا مراجعه کنيد؟‬
‫تعدادی قانون فدرال وجود دارد که از حقوق متقاضيان کار و کارگران در برابر تبعيض ھای شغلی دفاع می کند‪ .‬اين قوانين توسط ادارات فدرال به‬
‫اجرا در می آيد که مسئول تحقيقات در زمينه اين تبعيض ھا ھستند‪.‬‬
‫افراد اغلب نمی دانند وقتی قربانی تبعيض شغلی شده اند بايد به کجا مراجعه کنند؛ ادارات مختلفی بر حسب نوع تبعيض يا اندازه شرکت کارفرما‬
‫برای رسيدگی به اين امر وجود دارد‪ .‬اين بروشور شما را راھنمايی می کند که زمانی که احساس کرديد قربانی تبعيض شغلی واقع شده ايد به کدام‬
‫اداره مراجعه کنيد‪.‬‬

‫تبعيض بر اساس مليت مبدا‬
‫تبعيض بر اساس مليت مبدا چيست؟‬
‫اين تبعيض زمانی رخ می دھد که کارفرمای شما‪ ،‬بر اساس کشور محل تولد شما يا والدين يا اجداد شما )موجود يا گذشته( ‪ ،‬يا قوميت و در برخی‬
‫موارد بر مبنای لھجه يا توانايی شما در صحبت کردن به زبان انگليسی‪ ،‬رفتار متفاوتی با شما در پيش می گيرد‪.‬‬
‫نمونه ای از تبعيض بر اساس مليت مبدا‪ ،‬زمانی است که کارفرمايی فقط کارگرانی را استخدام می کند که زبان مادری آن ھا انگليسی است‪ ،‬بدون‬
‫توجه به اينکه آيا لھجه آن ھا در بازده کارشان اثر دارد يا نه‪.‬‬

‫برای شکايت از تبعيض بر اساس مليت مبدا به کدام اداره بايد مراجعه کنم؟‬
‫اگر کارفرمای شما حداقل ‪ 15‬کارگر در کل شرکت خود دارد )نه تنھا در مکانی که شما کار می کنيد( بايد شکايت خود را به ‪ EEOC‬ارائه دھيد‪.‬‬
‫می توانيد با شماره ‪ 1‐800‐669‐4000‬تماس بگيريد يا به آدرس اينترنتی ‪ www.eeoc.gov/field‬مراجعه کنيد تا آدرس دفتر محلی خود‬
‫را پيدا کنيد‪.‬‬
‫اگر کارفرمای شما بين ‪ 4‬تا ‪ 14‬کارگر در کل شرکت خود دارد بايد شکايت خود را به ‪ OSC‬ارائه دھيد‪ .‬برای تماس با خطوط تلفنی ‪ OSC‬با‬
‫شماره ‪ 1‐800‐255‐7688‬تماس بگيريد تا سئواالت خود را در باره حقوق خود بپرسيد يا به وب سايت ‪ OSC‬به آدرس‬
‫‪ www.justice.gov/crt/about/osc‬مراجعه کنيد‪.‬‬

‫تبعيض بر اساس وضعيت شھروندی‬
‫تبعيض بر اساس وضعيت شھروندی چيست؟‬
‫اين تبعيض زمانی رخ می دھد که کارفرمای شما‪ ،‬بر اساس اينکه شما شھروند آمريکا ھستيد يا نه‪ ،‬يا به دليل اينکه به رده خاصی از مھاجرين‬
‫تعلق داريد‪ ،‬رفتار متفاوتی با شما در پيش می گيرد‪.‬‬
‫يک نمونه از تبعيض بر اساس وضعيت شھروندی زمانی است که کارفرمايان فقط افراد دارای رواديد ‪ H1‐B‬را استخدام می کنند‪.‬‬

‫برای شکايت از تبعيض بر اساس وضعيت شھروندی به کدام اداره بايد مراجعه کنم؟‬
‫اگر کارفرمای شما حداقل ‪ 4‬کارگر در کل شرکت خود دارد بايد شکايت خود را به ‪ OSC‬ارائه دھيد‪.‬‬
‫برای تماس با خطوط تلفنی ‪ OSC‬با شماره ‪ 1‐800‐255‐7688‬تماس بگيريد تا سئواالت خود را در باره حقوق خود بپرسيد يا به وب سايت‬
‫‪ OSC‬به آدرس ‪ www.justice.gov/crt/about/osc‬مراجعه کنيد‪.‬‬

‫‪Farsi‬‬

‫تبعيض در فورم ‪ I‐9‬يا ” ‪) “E‐Verify‬تائيد الکترونيکی(‐ سوء استفاده از سند‬
‫سوء استفاده از سند چيست؟‬
‫سوء استفاده از سند به اين معنی است که کارفرما‪ ،‬ھنگام بررسی صالحيت فردی برای استخدام‪ ،‬اسنادی بيشتر يا متفاوت از اسناد مندرج در‬
‫قوانين فدرال را طلب می کند و يا سندھای معتبر را رد می کند و خواھان سند خاصی‪ ،‬مربوط به وضعيت شھروندی يا مليت مبدا فرد می شود‪.‬‬
‫سوء استفاده ھمچنين زمانی اتفاق می افتد که کارفرمای شما در استفاده از فورم تائيد الکترونيکی تبعيض قائل می شود‪.‬‬
‫يک نمونه از سوء استفاده از سند‪ ،‬زمانی است که در زمان استخدام شما گواھينامه رانندگی و کارت بيمه اجتماعی خود را نشان می دھيد ولی‬
‫کارفرما از شما کارت اقامت دائم )گرين کارت( را می خواھد‪.‬‬

‫برای شکايت از تبعيض بر اساس سوء استفاده از سند به کدام اداره بايد مراجعه کنم؟‬
‫اگر کارفرمای شما حداقل ‪ 4‬کارگر در کل شرکت خود داشته باشد بايد شکايت خود را به ‪ OSC‬ارائه دھيد‪.‬‬
‫برای تماس با خطوط تلفنی ‪ OSC‬با شماره ‪ 1‐800‐255‐7688‬تماس بگيريد تا سئواالت خود را در باره حقوق خود بپرسيد يا به وب سايت‬
‫‪ OSC‬به آدرس ‪ www.justice.gov/crt/about/osc‬مراجعه کنيد‪.‬‬

‫باز ھم بيشتر از شما دفاع می کنيم!‬
‫بر اساس قوانين فدرال شما برای استخدام از تبعيض شغلی بر اساس نژاد‪ ،‬رنگ پوست‪ ،‬جنسيت‪ ،‬ناتوانی‪ ،‬مذھب‪ ،‬سن )بيش از ‪ 40‬سال(‪ ،‬و‬
‫اطالعات ژنتيکی )که شامل سوابق پزشکی خانوادگی ھم می شود( و ھمچنين انتقام برای شکايت در باره تبعيض يا شرکت در فعاليت ھای حفاظت‬
‫شده‪ ،‬مصون ھستيد‪.‬‬
‫اگر کارفرمای شما حداقل ‪ 15‬کارگر‪ 1‬در کل شرکت خود دارد )نه تنھا در مکانی که شما کار می کنيد( بايد شکايت خود را به ‪ EEOC‬ارائه دھيد‪.‬‬
‫می توانيد با شماره ‪ 1‐800‐669‐4000‬تماس بگيريد يا به آدرس اينترنتی ‪ www.eeoc.gov/field‬مراجعه کنيد تا آدرس دفتر محلی خود را‬
‫پيدا کنيد‪.‬‬
‫برخی از ايالت ھا قوانين خاص خود را دارند که متقاضيان و کارمندان را در برابر تبعيض بر اساس نژاد‪ ،‬رنگ پوست‪ ،‬جنسيت‪ ،‬ناتوانی‪ ،‬مذھب‪،‬‬
‫سن )کمتر يا بيشتر از ‪ 40‬سال(‪ ،‬گرايشات جنسی‪ ،‬وضعيت شھروندی‪ ،‬مليت مبدا‪ ،‬و وضعيت خانوادگی و ساير موارد مصون می دارد‪ .‬اين‬
‫قوانين در مواردی شامل حال شرکت ھای با کمتر از ‪ 15‬کارمند نيز می شود‪.‬‬
‫در برخی مکان ھا می توانيد با شماره ‪ 311‬تماس بگيريد تا اطالعاتی در باره قوانين محلی حقوق بشر يا ضوابط استخدام عادالنه که در زمينه‬
‫برقراری قوانين ضد تبعيض وجود دارد‪ ،‬کسب کنيد‪ .‬ھمچنين می توانيد با مراجعه به اينترنت اين اطالعات را به صورت آنالين کسب کنيد‪.‬‬

‫محدوديت زمانی‬
‫اگر فکر می کنيد که قربانی تبعيض شغلی شده ايد‪ ،‬حتما بايد فورا تقاضای کمک کنيد زيرا برای شکايت در اين مورد زمان محدودی وجود دارد‪ .‬در‬
‫برخی از قوانين يک مھلت ‪ 180‬روزه برای تشکيل پرونده شکايت در نظر گرفته شده است و پس از اين مدت حق شکايت از شما صلب می شود!‬
‫برای پرسش در باره حقوق شغلی خود با ‪ OSC‬با شماره تلفن ‪ 1‐800‐255‐7688‬تماس بگيريد‪ .‬اين خط تلفنی از دوشنبه تا جمعه‪ ،‬از ساعت ‪9‬‬
‫صبح تا ‪ 5‬بعد از ظھر آماده پاسخگويی است و به صورت فوری پاسخگوی سئواالت شماست‪ .‬اگر مايل باشيد‪ ،‬تماس شما بصورت ناشناس‪ ،‬بدون‬
‫ذکر نام‪ ،‬انجام می شود‪ .‬خدمات ترجمه نيز موجود است‪.‬‬
‫شما ھمچنين می توانيد با ‪ EEOC‬با شماره ‪ 1‐800‐669‐4000‬نيز تماس بگيريد‪ .‬اين خط تلفنی از دوشنبه تا جمعه‪ ،‬از ساعت ‪ 7‬صبح تا ‪ 8‬بعد‬
‫از ظھر آماده پاسخگويی است‪ .‬خدمات ترجمه نيز موجود است‪.‬‬
‫اگر مطمئن نيستيد با کدام اداره تماس بگيريد‪ ،‬با ھر کدام از شماره ھای فوق را که مايل ھستيد تماس بگيريد و ما به شما در مراجعه به اداره مناسب‬
‫کمک خواھيم کرد‪.‬‬
‫‪ 1‬برای تبعيض بر اساس سن‪ ،‬کارفرمای شما بايد حداقل ‪ 20‬کارمند در کل شرکت خود داشته باشد‪.‬‬

